DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 31 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claim recites the limitations of a system which comprises one or more printed circuit boards connected to one or more flexible wings and a hollow tube sensor body connected thereto which is not in the originally elected group including independent claim 1. Additionally, the elected group comprises a data gateway which is not in newly added claim 31.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 31 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

EXAMINER'S AMENDMENT
	Cancel claims 15-19 and 31 which are directed to a non-elected invention without traverse in the response filed 18 December 2020.

Reasons for Allowance
the prior art of record fails to disclose the claimed invention as found in independent claim 1 comprising the specific sensor system including the plurality of sensor nodes comprising one or more underground sensor nodes and one or more partially-exposed sensor nodes, wherein the one or more partially-exposed sensor nodes are configured to relay data from the one or more underground sensor nodes to the data gateway and wherein the one or more partially-exposed sensor nodes includes a GPS device. As all remaining claims ultimately depend from claim 1, they are deemed allowable fo the same reasons due to their dependency thereon.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589.  The examiner can normally be reached on M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A SHABMAN/Examiner, Art Unit 2861 

/PAUL M. WEST/Primary Examiner, Art Unit 2861